IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                             ___________________                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                No. 13-11411                     August 25, 2014
                             Summary Calendar
                             ___________________                  Lyle W. Cayce
                                                                       Clerk
SEALED APPELLEE,

            Plaintiff - Appellee

v.

SEALED APPELLANT,

            Defendant - Appellant

                           _______________________

                Appeals from the United States District Court
                     for the Northern District of Texas
                           _______________________

Before SMITH, ELROD, and HIGGINSON, Circuit Judges.

PER CURIAM:

      Defendant-Appellant appeals from the United States Magistrate Judge’s
order committing her to the custody of the Attorney General.             Defendant
challenges the magistrate judge’s authority to enter this order because it does
not comply with the procedural requirements set forth in the Magistrate’s Act.
Although both parties agree that the magistrate judge’s order does not comply
with the Magistrate’s Act, Appellee has filed a motion to dismiss for lack of
                                  No. 13-11411

subject matter jurisdiction. Because the order is not a final judgment and we
lack jurisdiction, we GRANT Appellee’s motion to dismiss.
      The district court referred this case to the magistrate judge for pretrial
management pursuant to 28 U.S.C. § 636(b). When a district court refers a
case to a magistrate judge under § 636(b), the magistrate judge is permitted
“to conduct hearings, including evidentiary hearing, and to submit to a judge
of the court proposed findings of fact and recommendations.” § 636(b)(1)(B).
Once the magistrate judge files proposed findings and recommendations,
parties have “fourteen days . . . [to] file written objections to such proposed
findings and recommendations” to the district court. § 636(b)(1)(C).
      The magistrate judge in this case conducted an evidentiary hearing and
entered an order granting the petition and committed Defendant to the custody
of the United States Attorney General. The parties do not dispute that the
magistrate judge did not submit proposed findings and recommendations to
the district court, in violation of § 636(b)(1)(B). A magistrate judge is only able
to enter judgment if both parties consent. 28 U.S.C. § 636(c)(1)(C). The district
court did not refer this case to the magistrate judge pursuant to § 636(b)(1)(C)
and it is undisputed that neither party consented to the magistrate at any time
thereafter.
      Under our precedent, “it is well established that a magistrate judge’s
order is not ‘final’ within the meaning of § 1291 and may not be appealed to
this court directly.” Donaldson v. Ducote, 373 F.3d 622, 624 (5th Cir. 2004);
see also Barber v. Shinseki, 660 F.3d 877, 878–79 (5th Cir. 2011). However,
“Congress has created a limited exception to this rule”: § 636(c), under which
a district court, with the consent of the parties, may authorize a magistrate
judge to enter final judgment in a case and such judgment is appealable to the
circuit court directly. Id. “Because this process requires the parties to waive


                                        2
                                  No. 13-11411

their constitutional rights to an Article III judge, we have held that a case does
not fall within the jurisdictional ambit of § 636(c) unless the parties’ consent
to proceed before a magistrate judge is clear and unambiguous.” Id. As stated
above, it is undisputed that the parties did not consent to magistrate
jurisdiction.     Therefore, this case does not fall under § 636(c) and the
magistrate judge’s order is not a final judgment that can be appealed to this
court. The district court is the proper court with which to file objections. See
§ 636(b)(1)(C).
      Because we lack jurisdiction, the motion to dismiss the appeal is
GRANTED. Appellee’s alternative motion for extension of time to file a brief
is DENIED as unnecessary.




                                        3